Warner, Chief Justice.
The defendant was indicted for the offense of “larceny from the person,” and charged with taking from one Randall $-48 10, with intent to steal the same. On the trial, the jury found the defendant guilty. A. motion was made for a new trial, on the grounds that the verdict was contrary to law, contrary to the evidence, and without evidence; which motion was overruled, apd the defendant excepted. In looking through the evidence on the part of the state, it is not sufficient, in our judgment, to authorize a conviction of the defendant, under the law, for the offense alleged in the indictment, and it was error in overruling the motion for a new trial.
Let the judgment of the court below be reversed.